IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Appeal of Amit Azoulay,       :
Idit Azoulay and Assaf Lavon,        :
                   Appellants        :
                                     :
                   v.                :    No. 1085 C.D. 2017
                                     :
Philadelphia Zoning Board of         :
Adjustment and City of Philadelphia :
and Hillcrest Preservation Alliance, :
LLC, and Friends of The Wissahickon :


                                   ORDER

             NOW, October 29, 2018, having considered appellee’s application for

reconsideration/reargument and designated appellants’ answer in response thereto,

the application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge